Motion by defendants Walter Corporation and RandMacMurray Corporation to require the Attorney-General to make further statements and disclosures in respect of the minutes of the Grand Jury. Moving defendants have been allowed an inspection of the minutes of the Grand Jury which indicted them (9 A D 2d 1002). The affidavit by the Special Assistant Attorney-General states that defendants have now been furnished with all the testimony and all the exhibits before the Grand Jury relating to the indictment. This statement sufficiently satisfies some parts of the additional information sought by the moving parties. The certificate of the official stenographer as to completeness of the testimony further supplements this affidavit. All the *568information that was disclosed to the Grand Jury on standardization of the subject matter of bids seems now to have been furnished defendants in conformity with our order. What legal advice the Attorney-General gave the Grand Jury, or the question of his duty to give any, is not germane to this motion. If on all the proof now furnished the Grand Jury did not have a legally sufficient record to indict, defendants have an appropriate remedy. We think there now has been a. satisfactory compliance with our order directing inspection. The further testimony taken before the Grand Jury on a date after the indictment is immaterial to this motion. Motion denied. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.